DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11 in the reply filed on 12/17/2021 is acknowledged.  The traversal is on the ground(s) that Venkataswamy does not teach or suggest an amorphous polyolefin and thus the requirement for election is improper.  This is not found persuasive because while the structure of claim 1 is a technical feature which is common between Groups I and II, it is not a special technical feature as it does not make a contribution over the prior art in view of Moeller et al. (DE10221286A1) as discussed in the rejection below.
The requirement is still deemed proper and is therefore made FINAL.

Claim 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/17/2021.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4-6, and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term “substantially greater” in claim 2 is a relative term which renders the claim indefinite. The term “substantially greater” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what range of transmittance falls within the recitation of “substantially greater than 50%”. In particular it is unclear if “substantially greater than 50%” includes any value near but not including 50% or if the end point of the range is 60%, 70% 80% ect.
	For sake of further examination, the range encompassed in “substantially greater than 50%” will be viewed as any values greater than 50%.
	Claim 3 recites a preferable embodiment of the surface of the insert it is unclear if this is a required structure of the claim or an optional structure, thus rendering the claim indefinite.
	For sake of further examination, the preferable embodiment will be viewed as being optional.
	Claim 4 recites “the vehicle,” “the plastic material,” and “the main body” where is insufficient antecedent basis for these limitations in the claim.
	Claims 5-6 are rejected as being dependent upon indefinite claim 4.
	Claim 9 recites crushed/short glass fibers, it is unclear if the glass fibers are both crushed and short or if the glass fibers can be crushed or short glass fibers.
	For sake of further examination either interpretation of the glass fibers will be viewed as meeting the claim limitations.
	Claim 10 recites the part forming a front or rear bumper…, a door or even a fender. It is unclear if a fender is exemplary of what the part may be made into or not.
	For sake of further examination, claim 10 will be examined as the part being any one of the listed articles. It is suggested to remove even. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 7-8, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moeller et al. (DE10221286A1).
	Regarding claim 1, Moeller discloses a composite body made from an amorphous polyolefin as a hard component and an elastomeric component as a soft component which is coated over the shaped amorphous polyolefin part (0007 and 0038). Given Moeller teaches the amorphous polyolefin being shaped and then coated with another polymer component it is viewed as an overmolded insert as claimed.
 	The composite body being formed for a motor vehicle part (0034).
	Please note, claim 1includes product by process language regarding the recitation of “overmolded”.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
Regarding claim 2, Moeller does not expressly teach a transmittance value of the amorphous polyolefin, however, Moeller teaches that the cycloolefin polymers of the amorphous polyolefin are transparent and colorless (0030). Given the polymers of the amorphous polyolefin are transparent the transmittance is necessarily substantially greater than 50% (i.e., 100%).
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
	Regarding claim 3, Moeller teaches a soft component (instant main body) comprising styrene-olefin elastomers (plastic material). The soft component being formed over the amorphous polyolefin insert (0038), thus the insert is partially overmolded in the main body as claimed.
	Regarding claims 7-8, cyclic polyolefins including cyclo-olefinic polymers and copolymers (0018).
Regarding claims 10-11, Moeller teaches the composite body being for a motor vehicle inner or outer lining (0034; e.g., roof or door).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Moeller.
Regarding claim 4, Moeller teaches the amorphous polyolefin having a first and second surface and then being coated by the thermoplastic elastomer (0038), thus at least the surface in the mold will not be coved by the plastic material of the thermoplastic elastomer (instant main body). Moeller does not expressly teach the amorphous polymer comprising a surface intended to be visible from outside the vehicle, however, this recitation in the claims is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.

	Regarding claim 5, Moeller teaches that the thermoplastic polymer of the soft segment (instant main body) may include polypropylene (0012).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Moeller as applied to claim 5 above and further in view of Schoemann et al. (US 2005/0183262).
	Regarding claim 6, Moeller discloses the limitations of claim 5 as discussed above. While Moeller teaches the amorphous polyolefin being molded to any shape (0035), Moeller does not disclose at least one surface being grained.
	Schoemann, in the analogous field of motor vehicle trim parts (0001), teaches a first mold material (insert) having a grained surface (0004).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the insert of Moeller to have a grained surface, as taught by Schoemann, to create a material with a desired look and feel (0003).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Moeller as applied to claim 1 above and further in view of Wakeman et al. (US 2011/0039470).
	Regarding claim 9, Moeller discloses the limitations of claim 1 as discussed above. Moeller teaches the amorphous polyolefin being made from a transparent amorphous polyolefin (0030) however does not disclose the polymer further comprising at least one of an elastomeric filler, crushed or short glass fibers, or a dye.
	Wakeman, in the analogous field of overmolded composites (0002), discloses wherein any layer of the molded composite includes additives including dyes (0052).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the amorphous polymer of Moeller to include a dye, as taught by Wakeman, to add color to the layer (0052).

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781